The judgment of the court was pronounced by
Eustis, C. J-
The plaintiff, as sheriff of the parish of Carroll, had for several months a plantation and slaves in his custody under two writs, one of sequestration and the other of seizure and sale; and we infer from what is before us, that he was, by consent of all concerned, made its factor. He shipped the crop, received the proceeds, made disbursm-ents, and had the general supervision and control of the property.
The district judge gave judgment in his favor, for a commission of two and a half per cent. We do not consider this to he an allowance by the judge in conflict with the 71st article of the constitution, but an action to recover this commission for receiving and disbursing the revenues of the plantation under an implied contract to pay for them, in which, under the admissions made, the plaintiffs must recover. . Judgment affirmed.